Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed / dated February 13, 2021.  Claim 1 is presented for examination.


Allowable Subject Matter

The numbering of original claim(s) 1 is maintained. No claims have been canceled, and no new claims have been added.

The following is an examiner’s statement of reasons for allowance:
The Office has deemed Applicant’s originally-filed claim(s) dated February 13, 2021 distinguishable over any reasonable rejection of the claims over candidate prior art, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In addition, the Office notes and remarks that no reasonable disclosure or rejection over prior art, either individually or in combination, expressly teaches or discloses a combination of elements as currently recited by the independent claim(s) as a whole, including the recited feature(s) of a method operative in a centralized computing infrastructure, comprising “responsive to receipt of a request, establishing an ad hoc collaboration session to which participating computing devices subscribe, synchronously or asynchronously with respect to one as a participating computing device subscribes to the collaboration session or provides information about a change to its local state, providing a real-time state update to one or more other computing devices that are participating in the session such that the participating computing devices continually maintain their respective local state; and executing a collaborative interaction among the participating computing devices; wherein the collaborative interaction comprises: responsive to a determination based on the real-time state updates that a decision point has been reached, transitioning the collaboration session to a collaboration state; during the collaboration state, and responsive to receipt of data from a given subset of the participating computing devices, determining a next state, wherein the data from at least one participating computing device includes a result of a swipe gesture on the gesture-response display interface indicating a preference for the next state…” — and independent claim 1 is accordingly considered patentable over prior art. 

The Office also notes that the closest candidate prior art reference(s) found discloses one or more elements of independent claim 1 but fails to expressly and/or reasonably disclose the features of the claim above in combination with the other recited elements.  For example, Eliason et al (Patent Pub US 20200076862 A1) systems and methods for content collaboration using context information.  In one aspect of his invention, Eliason discloses a system which recognizes that a collaboration session may be distributed among participants in a variety of locations, and that the display geometries in those locations are in general heterogeneous (as to number, orientation, and geometric arrangement of displays). In some embodiments, the system each participant perceives the same content at the same time in the same manner. In some embodiments, the system functions to distribute all content in real time to every participating location. In a first mode, the system ‘synchronizes’ the instantaneous layout of content at each location, employing special strategies to do so in the presence of differing display geometries [Eliason: 0022].  
Notably, Eliason discloses collaboration system including one or more of a collaboration application module (e.g., 111 shown in FIG. 1A, 111a-c, shown in FIG. 1B) and a content manager (e.g., 112 shown in FIG. 1A, 112a-c shown in FIG. 1C), wherein the collaboration application module (e.g., 111) functions to receive collaboration input from one or more collaboration applications (e.g., 131-135) (running on participant systems), and provides each collaboration application of a collaboration session with initial and updated ‘collaboration session state information’ of the collaboration session. Collaboration application module (e.g., 111) manages session state information for each collaboration session. In some embodiments, the Content manager (e.g., 112) functions to manage content elements (e.g., provided by a collaboration application, stored at the collaboration system, stored at a remote content storage system, provided by a remote content streaming system, etc.), and provides content elements for one or more collaboration sessions. The Content manager functions as a ‘central repository’ for content element and/or related attributes for all collaboration sessions managed by the collaboration system (e.g., 110) [Eliason: 0068].  
Eliason further significantly teaches / disclose as part of his invention and in one embodiment, that the Collaboration system generates a content rendering for each participant system, thereby providing a unique view to each participant of the collaboration session. In some embodiments, the collaboration system 110 generates a shared content rendering for at least two participant systems that ‘subscribe’ to a shared view. In some embodiments, each participant system ‘subscribing’ to the shared view receives the shared content rendering of the collaboration session, such that each participant system subscribing to the shared view displays the same rendering [Eliason: 0099].  However, Eliason fails to teach or disclose one or more of the recited elements / feature(s) noted above, such as “wherein the collaborative interaction comprises: responsive to a determination based on the real-time state updates that a decision point in the timeline has been reached, transitioning the collaboration session to a collaboration state; during the collaboration state, and responsive to receipt of data from a given subset of the participating computing devices, determining a next state, wherein the data from at least one participating computing device includes a result of a swipe gesture on the gesture-response display interface indicating a preference for the next state…”.  

Annambhotla et al (US Patent Pub US 20180308036 A1) discloses techniques and approaches for mitigating an absence of a skill input during a collaboration session are described. A collaboration service detects a demand for the skill input associated with the collaboration session based on a behavior analysis of participant(s) of the collaboration session. Next, a multi-level search is performed for a person capable of providing the skill input. Upon locating the person capable of providing the skill input, a contact option for the person is identified. The contact option for the person is provided to the collaboration session [Annambhotla: Abstract].
As part of invention, Annambhotla teaches / discloses that a Server 108 may execute (or provide) a ‘Collaboration service’_102. The server 108 may include a physical server providing service(s) and/or application(s) to client devices. A service (such as the collaboration service 102) may include an application performing operations in relation to a client application and/or a ‘subscriber’, among others…Significantly, Annambhotla teaches that the Collaboration service 102 may detect a demand for the skill input 104 associated with the collaboration session based on a behavior analysis of participant(s) of the collaboration session. The behavior analysis may include monitoring of a behavior of a participant 110 associated with the collaboration session. ‘Gesture based input’ {i.e., a ‘swipe’ gesture}, a voice based input, and/or a manual content input by the participant 110 may be monitored to detect a stress pattern associated with the collaboration session [Annambhotla: 0025 & 0033].
However, Annambhotla also fails to teach or disclose fails to teach or disclose one or more of the recited elements / feature(s) noted above, such as “wherein the collaborative interaction comprises: responsive to a determination based on the real-time state updates that a decision point in the timeline has been reached, transitioning the collaboration session to a collaboration state; during the collaboration state, and responsive to receipt of data from a given subset of the participating computing devices, determining a next state, wherein the data from at least one participating computing device includes a result of a swipe gesture on the gesture-response display interface indicating a preference for the next state…”. 

Su et al (US Patent Pub US 2020/0145737 A1) discloses a system and method for adaptive video wherein a computer system receives one or more user preferences for an alternative branch / segment video clip of a source media file (i.e., movie). The one or more user preferences may be matched with one or more branches of the video clip, wherein each of the one or more branches may include one or more segments of the video clip. The one or more segments of the video clip may be selected from the one or more branches based upon, at least in part, matching the one or more user preferences with the one or more branches of the video clip. The video clip 
As part of invention, Su teaches/discloses that in some implementations, player process 10 may match 302 the one or more user preferences with one or more branches of the video clip, wherein each of the one or more branches may include one or more segments of the video clip. In some implementations, each of the one or more branches may be associated with a genre of the one or more genres. For example, and with respect to FIGS. 4-7, Movie_15 may include multiple branches. One branch may be the “main” branch, which may be how the “original” movie would playout if there were no user preferences. Each of the other branches may be associated with a particular genre (e.g., branch 1 is adventure, branch 2 is romance, branch 3 is action, etc.). Within each branch, there may be individual segments of the video clip (e.g., movie 15), where each segment may generally be described as an alternative version of a segment of the main branch segment according to the genre of the branch. For instance, main branch segment 1 may have originally been a thriller segment. In the example, branch 1 may have an alternative adventure segment 2, branch 1 may have an alternative romance segment 1, and branch 3 may have an alternative action segment 1, each of which may be matched 302 and used to replace the main branch segment 1 based upon, at least in part the user preferences [Su: 0049 & 0050-0056] [Figs. 4-9].
However, Su similarly fails to teach or disclose wherein the collaborative interaction comprises: responsive to a determination based on the real-time state updates that a decision point in the timeline has been reached, transitioning the collaboration session to a collaboration state; during the collaboration state, and responsive to receipt of data from a given subset of the participating computing devices, determining a next state, wherein the data from at least one participating computing device includes a result of a swipe gesture on the gesture-response display interface indicating a preference for the next state…”.  Independent claim 1 is thus considered allowable over candidate prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451